 1                                                                JUDGE THOMAS S. ZILLY
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR09-009-TSZ
 9                                                )
                     Plaintiff,                   )
10                                                )   ORDER GRANTING THE SECOND
               v.                                 )   RENEWED MOTION FOR EARLY
11                                                )   TERMINATION OF SUPERVISED
     JUSTIN BLAIR ALFORD,                         )   RELEASE
12                                                )
                     Defendant.                   )
13                                                )
14
15          THIS MATTER has come before the Court on Justin Alford’s motion for early

16   termination of supervised release, docket no. 63. The Court has reviewed the motion,

17   records, and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).

18          IT IS NOW ORDERED that Justin Alford’s term of supervised release be

19   terminated pursuant to 18 U.S.C. § 3583(e).

20          DATED this 24th day of February, 2020.

21
22
                                                       A
                                                       Thomas S. Zilly
23                                                     United States District Judge
24   Submitted by:

25   s/ Dennis Carroll
     Assistant Federal Public Defender
26   Attorney for Justin Alford

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER FOR EARLY TERMINATION                                   1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                           Seattle, Washington 98101
       (Justin Alford, CR09-009-TSZ) - 1                                          (206) 553-1100
